DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 requires a composition comprising: an antimicrobial agent comprising:(a) water; (b) a low molecular weight alcohol; (c) a peroxide or peroxide-generating agent; and (d) a chelating agent; and one or more procoagulant agents, wherein at least a portion of at least one of the one or more procoagulant agents is present in the composition in gel beads or in liposomal particles. 
However, the specification provides that such formulation is contemplated only chitosan and polyP are present. See p. 18, the second to last paragraph.  The amended claim requires no such limitation which is viewed essential in the embodiment, and the presently claimed invention constitutes a new matter. The remaining claims are rejected for depending on the base claim which lacks support from the original disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (WO 2017/147067 A1, published on August 31, 2017, cited in Int’l search report) (“Rosenblatt” hereunder) in view of Freyman et al. (US 20140316012, published on October 23, 2014) (“Freyman” hereunder). 
	Rosenblatt discloses an antimicrobial aqueous composition for disinfection of skin, wounds, surgical sites, etc.; the composition comprises 0.1-3 wt % H2O2, a C1-4 alcohol, a chelator including EDTA.  The reference teaches that the antimicrobial agents can be used in irrigation fluid, which can include clotting agents, which are viewed to meet the limitation “procoagulant agents”.  See [00108].  Combining the disclosed components to make an antimicrobial agent which also aids in blood clotting of wounded tissues, as taught and suggested by Rosenblatt, would have been prima facie obvious before the time of filing of the present application.  
	Amended claim 1 requires that “at least a portion of at least one of the one or more procoagulant agents is present in the composition in gel beads or in liposomal particles”.  
Rosenblatt fails to teach gel beads or in liposomal particles. 
Freyman teaches that procoagulants such as thrombin, kaolin, chitosan, fibrin, silica, etc. can be delivered by controlled release systems (microspheres, liposomes, monolithic or core-sheath micro and nanofibers, etc.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the teachings of Rosenblatt and make the prior art composition into liposomal formulations as suggested by Freyman. The skilled artisan would have been able to do so, as the latter teaches that procoagulants (i.e., blood clotting agents), can be formulated in a controlled release system such as liposomes. Since both references disclose drug delivery systems for blood clotting agents, the skilled artisan would have had a reasonable expectation of successfully producing a controlled-release system comprising blood clotting agents. 


Claims 2, 3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt and Freyman as applied to claims 1 and 34 as above, and further in view of Percival et al. (US 20130171224 A1, published on July 4, 2013) (“Percival” hereunder).
Rosenblatt fails to teach polyphosphates. 
Percival teaches a wound dressing comprising polyphosphate or a salt thereof and an antimicrobial agent.  The reference teaches that polyphosphates are anionic compounds which are able to chelate cations such as magnesium, calcium, etc and serves as an antimicrobial agent.  The reference teaches that polyphosphate, when combined with an antimicrobial agent, acts as a powerful anti-biofilm agent by removing the iron, calcium and magnesium from the biofilm.  The reference further teaches that polyphosphates are permeating agents which enhances the uptake of antimicrobials by the microbes and improve the antimicrobial efficacy. See [0013].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Rosenblatt and incorporate to the composition polyphosphate in the suggested amount as motivated by Percival.  The skilled artisan would have been motivated to do so as 1) Rosenblatt teaches using the composition to treat a wound or an infection comprising a biofilm, and 2) Percival teaches that polyphosphates are removes biofilms and enhances antimicrobial efficacy when combined with an antimicrobial agent.  See Rosenblatt, [0057].  Since both references are directed to antimicrobial agents for topical use and treating wounds, the skilled artisan would have had a reasonable expectation of successfully producing a stable and safe topical would healing composition by combining the teachings of the references.  
Regarding claim 3, Percival further suggests that polyphosphates are used from 0.01-20 % by weight of a dressing composition.  See [0031].  Also disclosed is 0.1-10% of polyphosphate compound.  Using polyphosphates in such suggested amount would have been obvious. 
Regarding claim 6, Rosenblatt teaches that the alcohol such as ethanol can be present as an additional antimicrobial agent, at a concentration of 1-30 %, 2.5-25 %, to the level reasonably tolerated by a subject when applied to the skin.  See [0080]. 
	Regarding claim 7, Rosenblatt teaches suitable concentration ranges for H2O2. 
Regarding claim 8, the reference teaches that chelators are used at a concentration of about 0.1-10 %. 
	Regarding claim 9, Rosenblatt teaches that thickeners or gelling agent can be added to improve handling properties for specific applications.  See [0005]. 
	Regarding claim 10, the disclosed thickeners in Rosenblatt include hydroxypropyl methylcellulose. 


Claims 4-6, 11, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt and Freyman as applied to claims 1 and 34 as above, and further in view of Eastwood et al. (US 20170246339 A1, published on August 31, 2017) (“Eastwood” hereunder). 
Rosenblatt further teaches chitosan, collagen, hyaluronic acid, etc., as a hydrogel system or a hydrogen system or protein or proteoglycan useful for the invention. See [0007, 0022].  Combining the antimicrobial composition with chitosan, collagen, hyaluronic acid, as a hydrogel system or as a protein or proteoglycan as suggested by the same reference would have been prima facie obvious.  See instant claims 4, 11 and 12 and 15. 
Rosenblatt fails to teach the concentration of chitosan; the reference also fails to teach the specific procoagulant agent of claim 17. 
Eastwood teaches antimicrobial hemostatic compositions comprising one or more antimicrobial agents such as hydrogen peroxide, etc.  See [0064].  Eastwood teaches that kaolin and chitosan are used in hemostatic dressings.  The reference teaches that kaolin facilitates coagulation and clotting and combined use of kaolin and chitosan achieves synergistic results.  See [0007-0008].  
	It would have been obvious to one of ordinary skill in the art before the time filing of the present application to modify the teachings of Rosenblatt by adding to the composition procoagulant agents such as kaolin and/or chitosan as motivated by Eastwood.  The skilled artisan would have been motivated to do so, as 1) both are directed to antimicrobial compositions to treat wounds, and 2) Eastwood teaches using kaolin and chitosan as clotting agents in hemostatic dressings.  Since Rosenblatt teaches combining the antimicrobial agent with clotting agents, the skilled artisan would have had a reasonable expectation of successfully producing an improved composition with both antiseptic and hemostatic effects.  See instant claims 4, 11 and 17. 
Regarding claim 5, Eastwood teaches that 5-15 g of kaolin is added to a suitable solvent; 20 g of chitosan is dissolved in 400 ml of PBS in Example 3.  The reference teaches that 1-10 g of kaolin may be applied per bandage.  See [0031-0033].  Given such disclosure, optimization of the chitosan concentration which would be suitable to combine in the Rosenblatt formulation as a clotting agent would have been well within the skill in the art.  
	Amended claim 17 requires that the kaolin is present in the composition at a non-toxic concentration of from about 1-95 % w/w, or about 20-60 w/w or about 50% w/w.   Since Eastwood teaches that 1-10 g of kaolin may be applied per bandage, one of ordinary skill in the art would have been able to determine the amount of kaolin suitable per application and optimize the concentration of the clotting agent by routine experimentations.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt, Freyman and Eastwood as applied to claims 1-12, 15, 17 and 34 as above, and further in view of Alupei et al. (US 7956094 B2, published on June 7, 2021) (“Alupei” hereunder) 
While Rosenblatt generally teaches using collagen in the composition, the reference fails to specifically disclose the concentration. 
Alupei teaches an antiseptic collagen preparation useful to prevent wound infections.   The composition is useful as wound dressings, gels, film etc.  See 1, lines 35-41.  The reference teaches that such aqueous collagen solution or preparation has a collagen content of 0.5-3 wt %.  See col. 3, lines 23 – 33.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Rosenblatt and incorporate to the composition collagen in the amount ranging from 0.5-3 wt % as motivated by Alupei.  The skilled artisan would have been motivated to do so as the latter teaches the effective amount to make wound dressing, film, etc. Since Rosenblatt suggests using collagen in the antimicrobial composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable antiseptic wound dressing or film composition by combining the teachings of the references. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt, Freyman and Eastwood as applied to claims 1-12, 15, 17 and 34 as above, and further in view of Valenta et al. (“Chitosan-EDTA conjugate: a novel polymer for topical gels”, J. Pharm Pharmacol.  May 1998 50 (5): 445-52.) (“Valenta” hereunder).  
Rosenblatt fails to teach the covalently linked one or more components of the antimicrobial agent in claim 1 and one or more components of procoagulant agent. 
Valenta teaches that chitosan-EDTA conjugate is known to be safe for topical use and effective against growth of E. coli. 
	It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Rosenblatt and incorporate to the composition chitosan-EDTA conjugate as motivated by Valenta.  The skilled artisan would have been motivated to do so, as the latter teaches that chitosan-EDTA conjugate provides gelling property and is compatible with a high amount of ethanol. Since Rosenblatt teaches of using chitosan in the composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable hydrogel antimicrobial composition by combining the teachings of the references. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt, Freyman and Eastwood as applied to claims 1-12, 15, 17 and 34 as above, and further in view of Piergallini et al. (US 20140219933 A1, published on August 7, 2014) (“Piergallini” hereunder).
While Rosenblatt generally teaches using hyaluronic acid in the composition, the reference fails to specifically disclose the concentration as defined in the present claim 16. 
Piergallini teaches an oral disinfection composition comprising an oxidizing agent such as hydrogen peroxide and a healing factor which can be hyaluronic acid.  The reference teaches that hyaluronic acid is highly biocompatible, stimulates tissue regeneration and used in an amount ranging from 0.002-2 %.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Rosenblatt and incorporate to the composition hyaluronic acid in the amount ranging from 0.002-2 wt % as motivated by Piergallini.  The skilled artisan would have been motivated to do so as the latter teaches the therapeutically effective amount of hyaluronic acid to heal wounds.  Since Rosenblatt suggests using hyaluronic acid in the antimicrobial composition, the skilled artisan would have had a reasonable expectation of successfully producing an antimicrobial composition with wound healing effects by combining the teachings of the references. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt in view of Eastwood et al. (US 20170246339 A1, published on August 31, 2017) (“Eastwood” hereunder). 
	Rosenblatt discloses an antimicrobial aqueous composition for disinfection of skin, wounds, surgical sites, etc.; the composition comprises 0.1-3 wt % H2O2, a C1-4 alcohol, a chelator including EDTA.  The reference teaches that the antimicrobial agents can be used in irrigation fluid, which can include clotting agents, which are viewed to meet the limitation “procoagulant agents”.  See [00108].  Combining the disclosed components to make an antimicrobial agent which also aids in blood clotting of wounded tissues, as taught and suggested by Rosenblatt, would have been prima facie obvious before the time of filing of the present application.  
The reference teaches chitosan, collagen, hyaluronic acid, etc., as a hydrogel system or protein or proteoglycan useful for the invention. See [0007, 0022].  Combining the antimicrobial composition with chitosan, collagen, hyaluronic acid, as a hydrogel system or as a protein or proteoglycan as suggested by the same reference would have been prima facie obvious.  See instant claim 33.   
Alternatively, Eastwood teaches antimicrobial hemostatic compositions comprising one or more antimicrobial agents such as hydrogen peroxide, etc.  See [0064].  Eastwood teaches that kaolin and chitosan are used in hemostatic dressings.  The reference teaches that kaolin facilitates coagulation and clotting and combined use of kaolin and chitosan achieves synergistic results.  See [0007-0008].  
	It would have been obvious to one of ordinary skill in the art before the time filing of the present application to modify the teachings of Rosenblatt by adding to the composition procoagulant agents such as kaolin and chitosan as motivated by Eastwood.  The skilled artisan would have been motivated to do so, as 1) both are directed to antimicrobial compositions to treat wounds, and 2) Eastwood teaches using kaolin and chitosan as clotting agents in hemostatic dressings.  Since Rosenblatt teaches combining the antimicrobial agent with clotting agents, the skilled artisan would have had a reasonable expectation of successfully producing an improved composition with both antiseptic and hemostatic effects.  See instant claim 33. 


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JPH 11137662A, published on May 25, 1999) (“Ishikawa” hereunder) in view of Rosenblatt.  
	Ishikawa teaches a radiation sterilized collagen gel for skin wounds. The reference teaches that the gel comprises 0.1 to 20 wt % collagen and greater than or equal to 70 wt % by weight of water and a radiation protective substance.  The reference teaches that the radiation protective substances include alcohols and glycerin, which are viewed to meet the “low molecular alcohols” 
Rosenblatt discloses an antimicrobial aqueous composition for disinfection of skin, wounds, surgical sites, etc.; the composition comprises 0.1-3 wt % H2O2, a C1-4 alcohol, a chelator including EDTA.  While Rosenblatt suggests that a nitric oxide donor, an alcohol and a peroxide are antimicrobial components suitable for the composition, see [0075], the reference also teaches that hydrogen peroxide is an enhancer which improves the speed of antimicrobial action and the chelator, EDTA is also used to improve antimicrobial action.  See [0019].  The reference teaches that the composition may be used with or include in wound dressing.  See [0038]. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Ishikawa and incorporate to the wound dressing the antimicrobial agents as motivated by Rosenblatt. The skilled artisan would have been motivated to do so as 1) both references are directed to wound treating compositions; 2) Rosenblatt teaches using the composition to treat a wound or an infection comprising a biofilm and antimicrobial agents.  See Rosenblatt, [0057].  Since both references are directed to topically applicable aqueous compositions to treat wounds and Rosenblatt teaches that the antimicrobial composition can be incorporated to a wound dressing, the skilled artisan would have had a reasonable expectation of successfully producing a stable wound dressing with antimicrobial effects by combining the teachings of the references.  
Regarding the amount of the procoagulant agent, which is collagen in this case, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05; Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") In this case, the low bound of the present concentration range for the procoagulant agent is merely above 20 wt % is so close to the upper bound of the collagen concentration in Ishikawa, which is 20 wt %.  The concentrations are so close that one of ordinary skill in the art would have expected them to have the same properties and seen no significant differences. 


Response to Arguments
Applicant’s arguments filed on August 23, 2022 have been considered but are moot in view of the new grounds of rejection

Conclusion
	No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617